Van Kirk, P. J.
(dissenting). I dissent and vote for reversal of the judgment and order and dismissal of the complaint on the ground that plaintiff was guilty of contributory negligence as matter of law. Where the accident occurred there was no road intersection. The road ahead of plaintiff was straight and his view unobstructed. He could see an on-coming car when 350 feet away. He turned sharply to his left across the line of, and intercepting, on-coming traffic to enter a private driveway. He testifies that he then looked and saw no car coming. He was struck when on the left side of the road or when just passing therefrom. His negligence caused the emergency and the accident.